January 31, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

   BALLARD EXPLORATION COMPANY, INC. AND GORDY OIL COMPANY,
                          Appellants

NO. 14-11-00782-CV                      V.

     MRA NORTHEAST, L.P. AND FRM/MRA HOLDINGS #1, LTD., Appellees
                         ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on August 5, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.